WINDHORST, J.
hln the instant appeal, Defendant-Appellant, Maria Perez, .sought review of the trial court’s judgment in favor of Plaintiff-Appellee, Lifetime Homes, Inc. D/B/A Lifetime Foundations (“Lifetime”). For the reasons that follow, this appeal is dismissed.
Factual & Procedural History
This case arises out of a dispute concerning shoring work performed by Lifetime on a property owned by Ms. Perez. The case originally proceeded to a bench trial in 2008, wherein judgment was entered in favor of Lifetime and against Ms. Perez, This Court subsequently reversed the trial court, vacated the trial court’s judgment, and remanded the matter for a new trial.1
On March 28, 2016, the case proceeded to a second bench trial. Following the second bench trial, the trial court rendered judgment in favor of Lifetime and awarded Lifetime damages, attorney’s fees, interest, and costs. The instant appeal follows. Dismissal
On June 27, 2017, counsel for Lifetime, Roderick Christopher Patrick, filed a motion with this Court requesting an extension of time in which to file its brief. In its motion, counsel for Lifetime stated that it had been contacted by William Silvey, who purported to be Ms. Perez’s new attorney. Mr. Silvey had not enrolled as counsel of record, nor was a letter of, representation by him of Ms. Perez provided. The motion further stated that Ms. Perez had allegedly never given her attorney of record, Ivan A. Orihuela, permission to file the instant appeal. Finally, the motion stated that Mr. Silvey was attempting to negotiate a settlement with Lifetime. Lifetime’s motion was granted by this Court.
|2On August 25, 2017, Ms. Perez filed a Motion to Dismiss her appeal, stating that she “wishes to dismiss her appeal” and that she “had no knowledge of the appeal until retaining new counsel to discuss settlement with the appellee.” Mr. Silvey still had not enrolled as counsel with this Court, nor had he contacted this Court in any fashion with regard to this appeal. Thus, Mr. Orihuela remained counsel of record.
The appeal was set for oral argument on September 7, 2017. On that date, Ms. Perez appeared with Mr. Silvey and verified that he is now her attorney, and that she desires to dismiss .the instant appeal. Mr. Orihuela stated that, under the circumstances, he had no objection to dismissal of the appeal. Counsel for Lifetime, Mr. Patrick, further confirmed the pendency of settlement negotiations between the parties, and agreed to dismiss any potential claim for relief with regard to this appeal. Accordingly, the instant appeal is dismissed.
APPEAL DISMISSED

. A detailed factual history of this case, as well as this Court’s reasons for reversing and vacating the trial court’s Judgment, are set forth in greater detail in Lifetime Homes, Inc. v. Sosa, 09-692 (La. App. 5 Cir. 04/27/10); 40 So.3d 202.